945 F.2d 1145
In re GROWERS-RANCHERS, LTD., Debtor,The EMPIRE PARTNERSHIP, Appellant,v.UNITED STATES of America, FARMERS HOME ADMINISTRATION, Appellee.
No. 90-15780.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 22, 1991.Decided Oct. 8, 1991.

Michael D. Guinan, Bryan, Cave, McPheeters & McRoberts, Phoenix, Ariz., for appellant.
Steve Frank, Asst. U.S. Atty., Washington, D.C., for appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel;  Meyers, Chief Judge, Russell and Perris, Judges, Presiding.
Before D.W. NELSON, HALL and FERNANDEZ, Circuit Judges.

ORDER

1
We affirm the decision of the Bankruptcy Appellate Panel1 because in January of 1985 when the agreement regarding interest was made, Richard Smiley, the Farmers Home Administration State Director for Arizona, lacked authority to enter into the agreement.   We do not reach the other issues discussed in the Bankruptcy Appellate Panel's decision.


2
AFFIRMED.



1
 In re Growers-Ranchers Ltd., 110 B.R. 915 (B.A.P.9th Cir.1990)